Title: To James Madison from E. Pentland, 24 January 1807
From: Pentland, E.
To: Madison, James



Sir,
Pittsburgh, (Pa.) January 24th: 1807.

I beg leave to trespass on your attention for a moment, and to trouble you with an application for printing the Laws, U. S. in the newspaper called "The Commonwealth" of which I am editor; And that you may be enabled to judge of the principles advocated by it, I shall henceforth forward you a copy to the Seat of Government.  The laws U. S. have heretofore, for the benefit of the western country inhabitants, been published in the "Tree of Liberty", but as that paper has dwindled into insignificance, and has but a very confined circulation, perhaps not more than 1/3 of that of "The Commonwealth," I conceive you might be induced to comply with my request.  I appeal to the post master in Pittsburgh, for the truth of the assertion, as to the circulation of the different papers, and I refer you to Mr Saml. Smith, the representative from this District in Congress, as also to Wm. Hoge, Esqr. the member elect for the adjoining district, and to Jos: Clay from Philada. to all whom I am personally known, for the character I have borne & the part I have taken in support of the present administration.  The Commonwealth is the only republican paper in the 3 surrounding districts.  Should you see proper to grant this request, the favour will be long remembered, but if it is not agreeable to your wishes, I assure you the denial will be received with that pleasure, that every good citizen ought to feel at the acts of those who labour to serve their country faithfully.  Wishing you health & happiness, I have the honor to be, Your fellow citizen

E. Pentland

